DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2015/0344512 in view of Urai et al. US 2017/0215458.
Regarding Claim 1, Prakash et al. discloses a beverage comprising Reb B present in a concentration of from about 10 ppm to about 500 ppm (‘512, Paragraph [0588]), which overlaps the claimed Reb B content of 6 to 45 ppm.  The beverage is a sparkling beverage (‘512, Paragraph [0541]).  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Prakash et al. also teaches the Reb B having a relative weight percent that varies between about 1% to about 99% (‘512, Paragraph [0258]).  One of ordinary skill in the art would adjust the amount of Reb B in the sparkling beverage depending upon the particular flavor profile desired by a particular consumer.  Prakash et al. also discloses the beverage having a pH between about 2.5 to about 4.2 (‘512, Paragraph [0582]), which overlaps the claimed pH range of 2.0 to 4.0.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  
Prakash et al. is silent regarding the sparkling beverage having a gas pressure of 2.2 kgf/cm2 to 4.0 kgf/cm2.
Urai et al. discloses a carbonated beverage comprising a gas pressure of 2.15 to 4.0 kgf/cm2 (‘458, Paragraph [0050]) wherein the carbonated beverage is a sparkling 2 to 4.0 kgf/cm2.
Both Prakash et al. and Urai et al. are directed towards the same field of endeavor of carbonated sparkling beverages comprising at least one rebaudioside.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage composition of Prakash et al. and incorporate a gas pressure that encompasses the claimed gas pressure of 2.2 kgf/cm2 to 4.0 kgf/cm2 since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of gas pressure of the sparkling beverage based upon the particular carbonation amount desired by a particular consumer.
Regarding Claims 2-4, Prakash et al. discloses a beverage comprising Reb B present in a concentration of from about 10 ppm to about 500 ppm (‘512, Paragraph [0588]), which overlaps the claimed Reb B content of 8 to 40 ppm or 10 to 40 ppm or 12 to 20 ppm.  The beverage is a sparkling beverage (‘512, Paragraph [0541]).  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Prakash et al. also teaches the Reb B having a relative weight percent that varies between about 1% to about 99% (‘512, Paragraph [0258]).  One of ordinary skill 
Regarding Claim 5, Prakash et al. discloses a beverage comprising Reb B present in a concentration of from about 10 ppm to about 500 ppm (‘512, Paragraph [0588]), which overlaps the claimed Reb B content of 6 ppm or more.  Furthermore, the claims do not specify a particular sweetness threshold value.  Therefore, Prakash et al. broadly reads on the content of Reb B being less than a sweetness threshold value.  The beverage is a sparkling beverage (‘512, Paragraph [0541]).  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Prakash et al. also teaches the Reb B having a relative weight percent that varies between about 1% to about 99% (‘512, Paragraph [0258]).  One of ordinary skill in the art would adjust the amount of Reb B in the sparkling beverage depending upon the particular flavor profile desired by a particular consumer.  
Regarding Claim 6, Prakash et al. discloses one or more steviol glycosides of Reb A, Reb C, Reb D, Reb E, or Reb F (‘512, Paragraph [0059]).
Regarding Claim 7, Prakash et al. discloses Reb B having a weight percent of about 99% (‘512, Paragraph [0252]) and the beverage also comprising Reb A (‘512, Paragraph [0250]) wherein the weight percent of Reb A can vary to be from about 1% to about 99% (‘512, Paragraph [0255]).  In the embodiment wherein Reb B is present in about 99% and Reb A is present in about 1%, the Reb A would be present in an amount equal to or less than five times the content of Reb B.  In the case where the claimed prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of Reb B relative to the amount of Reb A in the sparkling beverage depending upon the particular flavor profile desired by a particular consumer.  
Regarding Claim 8, Prakash et al. discloses the content of Reb A being present in about 10 to about 500 ppm (‘512, Paragraph [0585]), which overlaps the claimed Reb A content range of 0 to 100 ppm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of Reb A in the sparkling beverage depending upon the particular flavor profile desired by a particular consumer.
Regarding Claim 9, Prakash et al. discloses one or more sweeteners of erythritol (‘512, Paragraph [0243]).
Regarding Claim 10, Urai et al. discloses a carbonated beverage comprising a gas pressure of 2.15 to 4.0 kgf/cm2 (‘458, Paragraph [0050]) wherein the carbonated beverage is a sparkling beverage (‘458, Paragraph [0022]), which encompasses the claimed gas pressure of 3.0 kgf/cm2 to 3.5 kgf/cm2.
Both Prakash et al. and Urai et al. are directed towards the same field of endeavor of carbonated sparkling beverages comprising at least one rebaudioside.  It would have been obvious to one of ordinary skill in the art at the time of the invention to 2 to 3.5 kgf/cm2 since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of gas pressure of the sparkling beverage based upon the particular carbonation amount desired by a particular consumer.
Regarding Claim 11, Prakash et al. discloses the beverage having a pH between about 2.5 to about 4.2 (‘512, Paragraph [0582]), which overlaps the claimed pH range of 2.0 to 3.5.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 12, Prakash et al. discloses the beverage having a sweetness of a brix of about 0.5 to about 14 Brix (‘512, Paragraph [0024]), which encompasses the claimed sweetness range of 5 to 13 Brix.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 14, Prakash et al. discloses the sparkling beverage being orange flavored, lemon flavored, or lime flavored (‘512, Paragraph [0495]).
Regarding Claim 15, Prakash et al. discloses the sparkling beverage comprising phosphoric acid (‘512, Paragraph [0543]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2015/0344512 in view of Urai et al. US 2017/0215458 as applied to claim 1 above in further view of Gaspard et al. US 2020/0268027.
Regarding Claim 13, Prakash et al. modified with Urai et al. is silent regarding the alcohol content of the sparkling beverage being less than 0.05 v/v%.
Gaspard et al. discloses a beverage comprising a steviol glycoside (‘027, Paragraph [0107]) for a nonalcoholic sparkling beverage (‘027, Paragraph [0110]).  The disclosure of a nonalcoholic sparkling beverage reads on the claimed sparkling beverage having less than an alcoholic content of 0.05 v/v%.
Both Prakash et al. and Gaspard et al. are directed towards the same field of endeavor of sparkling beverages comprising a steviol glycoside.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. to be nonalcoholic, which reads on the claimed beverage having less than an alcoholic content of 0.05 v/v% as taught by Gaspard et al. based upon the particular type of beverage desired to be consumed by a particular consumer.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2015/0344512 in view of Urai et al. US 2017/0215458 as applied to claim 1 above in further view of Piorkowski US 2016/0316797.
Regarding Claim 16, Prakash et al. discloses the beverage having a foam (‘512, Paragraph [0298]).
Prakash et al. is silent regarding the foam being stabilized.
Piorkowski discloses a sparkling beverage (‘797, Paragraph [0046]) comprising a foam stabilizer of quillaja (‘797, Paragraphs [0004] and [0016]).
Both Prakash et al. and Piorkowski are directed towards the same field of endeavor of sparkling beverages comprising a foam.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. and incorporate a stabilized foam since Piorkowski teaches that it was known and conventional in the sparkling beverage art to incorporate a stabilized foam.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 12-13 of copending Application No. 16/956,069.  Art that reads on Claims 1 and 12-13 of copending ‘069 application also reads on Claims 1-16 of the instant application.  Furthermore, it would have been 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 2 of the Remarks that Prakash relates to methods of purifying Reb X, properties of Reb X, and compositions comprising Reb X and alleges that Prakash fails to teach the ability of Reb B to retain effervescence of a carbonated beverage.
Examiner argues Prakash et al. discloses a beverage comprising Reb B present in a concentration of from about 10 ppm to about 500 ppm (‘512, Paragraph [0588]), which overlaps the claimed Reb B content of 6 to 45 ppm.  The beverage is a sparkling beverage (‘512, Paragraph [0541]).  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Prakash et al. also teaches the Reb B having a relative weight percent that varies between about 1% to about 99% (‘512, Paragraph [0258]).  One of ordinary skill in the art would adjust the amount of Reb B in the sparkling beverage depending upon the particular flavor profile Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Prakash teaches an embodiment using Reb B and that almost any amount of Reb B can be use in a sparkling beverage.  One of ordinary skill in the art would adjust the amount  of Reb B incorporated based upon the particular flavor profile desired by a particular consumer.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 2-4 of the Remarks that Paragraphs [0013] and [0016] of applicant’s specification allegedly shows unexpected results.  Applicant points to Paragraph [0013] as stating that a sparkling beverage having foam retention caused by small amount of Reb B to be comprised in the sparkling beverage.  Applicant continues to point to Paragraph [0016] as stating that although Reb B generally has slight bitterness, when the contents falls above any of one of several different ranges, the influence on bitterness of Reb B in the beverage is restrained with a foam retention 
Examiner notes that neither Paragraphs [0013] or Paragraph [0016] are supported with objective data supporting allegations of unexpected results.  Arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Additionally, an assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness in view of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (MPEP § 2145.I.).  Therefore, this argument is not found persuasive.
Applicant argues on Page 4 of the Remarks that EP 2954786 supports that sweetness threshold value and that Paragraph [0029] of EP 2954786 describes a sweetness threshold of a steviol glycoside composition comprising Reb B as being about 40 ppm.  Applicant continues that a patent applicant may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be result effective variable.  Applicant continues that applicant allegedly discovered that Reb B content has an effect on effervescence retention and alleges that it is irrelevant whether Prakash teaches Reb B is a result effective variable with respect to sweetness since applicant’s claims are directed to Reb B content in a range specified to avoid bitterness 
Examiner notes that EP 2954786 qualifies as prior art.  EP 2954786 teaches that a foodstuff sweetening composition comprising Reb B are at a total concentration of about 40 ppm (‘786, Paragraph [0029]), which falls within the claimed Reb B content range of 6 to 45 ppm.  EP 2954786 teaches that it was known to utilize Reb B amounts that fall within the claimed Reb B content range.  Additionally, in response to applicant's argument that applicant uses Reb B for retaining effervescence or to avoid bitterness, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Prakash teaches an embodiment using Reb B and that almost any amount of Reb B can be use in a sparkling beverage.  One of ordinary skill in the art would adjust the amount  of Reb B incorporated based upon the particular flavor profile desired by a particular consumer.  Therefore, these arguments are not found persuasive.
Applicant argues on Page 5 of the Remarks that applicant allegedly demonstrated that Reb B as a range of 6 to 45 ppm unexpectedly results in effervescence retention and avoids bitterness and alleges data relating to the unexpected foam retention is disclosed throughout the Example section and described in applicant remarks filed November 26, 2021.  Applicant continues it is allegedly completely surprising that Reb B is a result effective variable with regard to effervescence retention even if a linear result effective variable and that the 
Examiner maintains that Table 1 of the Specification merely shows a linear relationship between Reb B content and foam retention.  Table 1 shows that as Reb B content increase, the amount of time it takes for the foam surface to be 100 mL in the 500 mL measuring cylinder also increases and that as Reb B content increases the time until foam disappearance also increases.  Tables 1-2 does not show any data pertaining to the foam retention at levels above the claimed Reb B content range of 45 ppm.  Since Tables 1-2 shows a linear relationship between Reb B content and foam retention and since no data is provided regarding Reb B content ranges above the upper Reb B concentration limit of 45 ppm, no unexpected results have actually been shown.  The data shown in Tables 1-2 of the Specification is not sufficient to establish unexpected results of the claimed invention and a prima facie case of obviousness has been maintained herein.  Additionally, applicant’s allegation that whether applicant shows a data point above 45 ppm is no consequence because even if the relationship between Reb B content and effervescence remained linear above 45 ppm the result would still be surprising is not found persuasive.  Applicant has provided data that shows that as Reb B content increases effervescence increase.  Additionally, applicant has not provided 
Applicant argues on Page 6 of the Remarks with respect to the Double Patenting rejections that the Office has not shown that art which reads on Claim 1 of the ‘069 application makes no mention of a specific gas pressure would necessarily read on a sparkling beverage as claimed having a gas pressure of 2.2 kgc/cm2 to 4/0 kgf/cm2.
Examiner notes that the Double Patenting rejections are provisional in nature.  Additionally, one of ordinary skill in the art would adjust the gas pressure of Claim 1 of the ‘069 applicant based upon the desired level of carbonation.  Therefore, this argument is not found persuasive.  Examiner again notes that the Double Patenting rejections are provisional.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792